Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered. Please see the rejection below for further detail.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US PGPub 20160079618 A1) in view of Ohmori et al. (USPN 7401762 B2).
Regarding Claim 1
Ohmori et al. teaches a valve comprising: a plunger (30) having a hollow portion (106); a housing (21) in which the plunger is configured to move, a contact member (68b) disposed between the housing (21) and the plunger (30) to be in contact both with one side of the housing and with one side of the plunger; and a cavity (62) formed between the housing (21), the plunger (30), and the contact member (68b) in order to utilize a highly durable valve with use of fuel cells at a low manufacturing cost (Col. 1, Lines 47-53).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the system of Fukunaga et al. with a valve as taught by Ohmori et al. in order to utilize a highly durable valve with use of fuel cells at a low manufacturing cost.
The  Fukunaga et al./ Ohmori et al. combination teaches .  
Claims 1, 4-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bornholdt (USPN 3606241) in view of Fukunaga et al. (US PGPub 20160079618 A1).
Regarding Claim 1, Bornholdt discloses a plunger (11) having a hollow portion (20); a housing (16) in which the plunger (11) is configured to move; a contact member (17) disposed between the housing (16) and the plunger (11) to be in contact both with one side of the housing and with one side of the plunger (Fig. 2); and a cavity (19) formed between the housing, the plunger (Fig. 2), and the contact member (17), wherein the contact member (17) maintains airtightness of the cavity (Fig. 2), wherein the fluid is configured to pass through the hollow portion (20) and push the plunger (11) in a direction in which the fluid supply valve is closed, wherein a pressure of the fluid is applied to the cavity (19) through the hollow portion (20), and the pressure of the fuel is applied to the contact member (17), as illustrated by the arrows, but does not disclose the valve being a fuel supply valve configured to supply fuel from a fuel tank to a stack and wherein a seal is fastened to the plunger at a position between a flow path that extends from the fuel tank to the stack, and is configured to open or close the flow path between the fuel tank and the stack.
Fukunaga et al. teaches a fuel supply valve (35) configured to supply fuel from a fuel tank (31) to a stack (2) in order to utilize the valve of Bornholdt in the system of Fukunaga et al. in order to allow or prevent fluid from entering the stack. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to utilize the valve of Bornholdt in the system of Fukunaga et al. in order to locate the valve in a new application in which it can be used.
Per the Bornholdt/ Fukunaga et al. combination the valve of Bornholdt is located in place of valve, 35, in Fukunaga et al.
The Bornholdt/ Fukunaga et al. combination teaches wherein a seal (Bornholdt, 38) is fastened to the plunger (Bornholdt, 11) at a position between a flow path (Fukunaga et al., 11) that extends from the fuel tank (Fukunaga et al., 31) to the stack (Fukunaga et al., 2), and is configured to open or close the flow path between the fuel tank and the stack.  
Regarding Claim 4, Bornholdt discloses the contact member (17) has a first end inserted into dented side (Fig. 2, where the dented side is the area in which element 17 is located in the plunger) of the plunger (11) to move along with the plunger (11) and a second end in close contact with the housing (16) to control movement of the plunger (11) by the contact member inserted into the cavity (19), as seen in figure 2.  

    PNG
    media_image1.png
    286
    605
    media_image1.png
    Greyscale

Figure 1 - Bornholdt Annotated Fig. 2
Regarding Claim 5, Bornholdt discloses the first end of the contact member has a length longer than a length of the second end of the contact member (Bornholdt Annotated Fig. 2 where L2 is greater than L1).  
Regarding Claim 6
Regarding Claim 8, Bornholdt discloses the contact member (17) is formed as a diaphragm, as seen in figure 2.  
Regarding Claim 9, Bornholdt discloses the diaphragm is fastened to an upper end of the plunger, as seen in figure 2.  
Regarding Claim 10, Bornholdt discloses the diaphragm, but does not disclose it is fastened to a lower end of the plunger.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the valve in such a manner as to locate the diaphragm on the lower portion of the valve, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).
Regarding Claim 11, Bornholdt discloses the plunger is symmetrical about the hollow portion, as seen in figure 2.  
Regarding Claim 12, Bornholdt discloses an orifice (Fig. 2, where the orifice is located between elements 11 and 27) formed between the hollow portion (11) and the cavity (19), wherein the hollow portion and the cavity communicate with each other via the orifice (Fig. 2).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bornholdt (USPN 3606241) in view of Fukunaga et al. (US PGPub 20160079618 A1), in further view of Greiner et al. (US PGPub 20170030475 A1).
Regarding Claim 7, Bornholdt does not disclose a protrusion formed on a position of an area in which the plunger and the seal are fastened to each other, wherein the protrusion prevents the fuel from leaking from the hollow portion through a gap between the plunger and the seal.  

    PNG
    media_image2.png
    299
    491
    media_image2.png
    Greyscale

Figure 2 - Greiner et al. Annotated Fig. 1A
Greiner et al. teaches seal (4) connected to a plunger (5) in order to provide an elastically deformable seal between the seat and the plunger (Para. 25) ensuring a fluid-proof seal when the valve is in the closed position (Para. 26).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to utilize the sealing member of Bornholdt in with the seal configuration as seen in Greiner et al. in order to provide an elastically deformable seal between the seat and the plunger ensuring a fluid-proof seal when the valve is in the closed position.
Per the Bornholdt/Greiner et al. combination the end of the plunger and the seal of Greiner et al. replace the end of the plunger and the seal of Bornholdt.
The Bornholdt/Greiner et al. combination a protrusion formed on a position (Greiner et al. Annotated Fig. 1A) of an area in which the plunger (5) and the seal (4) are fastened to each other, wherein the protrusion prevents the fluid from leaking from the hollow portion through a gap between the plunger and the seal.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bornholdt (USPN 3606241) in view of Fukunaga et al. (US PGPub 20160079618 A1), in further view of Clark et al. (USPN 4795129).
Regarding Claim 13
Clark et al. teaches the hollow portion (48) having a width greater than a width of the orifice (50) and teaches the hollow portion and the orifice located within a single body in order to facilitate easy assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the hollow portion and the orifice in a single body as seen in Clark et al., since it has been held that integration of the essential working parts of a device involves only routine skill in the art.  MPEP §2144.04(VI)(B).  Here, the insert, 27, of Bornholdt is separate from the piston which surrounds the hollow portion.  Integrating these parts decreased assembly time.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (USPN 2897836) in view of Fukunaga et al. (US PGPub 20160079618 A1).
Regarding Claim 1, Peters discloses a plunger (36) having a hollow portion (37); a housing (11/18) in which the plunger (36) is configured to move; a contact member (35) disposed between the housing and the plunger to be in contact both with one side of the housing and with one side of the plunger (Fig. 1); and a cavity (Fig. 1, where the cavity is the area in which port, 47 empties) formed between the housing, the plunger, and the contact member, wherein the contact member maintains airtightness of the cavity (Col. 3, Lines 41-52, where the O-ring seals between the two areas), wherein the fluid is configured to pass through the hollow portion and push the plunger in a direction in which the fluid supply valve is closed (Col. 3, Lines 53-66), wherein a pressure of the fluid is applied to the cavity through the hollow portion (Col. 3, Lines 53-66), and the pressure of the fuel is applied to the contact member (Col. 3, Lines 41-66), but does not disclose the valve being a fuel supply valve configured to supply fuel from a fuel tank to 
Fukunaga et al. teaches a fuel supply valve (35) configured to supply fuel from a fuel tank (31) to a stack (2) in order to utilize the valve of Bornholdt in the system of Fukunaga et al. in order to allow or prevent fluid from entering the stack. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to utilize the valve of Peters in the system of Fukunaga et al. in order to locate the valve in a new application in which it can be used.
Per the Peters/ Fukunaga et al. combination the valve of Peters is located in place of valve, 35, in Fukunaga et al.
The Peters/ Fukunaga et al. combination teaches wherein a seal (Peters, 33) is fastened to the plunger (Peters, 36) at a position between a flow path (Fukunaga et al., 11) that extends from the fuel tank (Fukunaga et al., 31) to the stack (Fukunaga et al., 2), and is configured to open or close the flow path between the fuel tank and the stack.
 Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of the limitations “a cavity formed between the housing, the plunger, and the contact member” found in claim 1 and “fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753